DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claims 5 and 19, the limitations “the semantics corresponding to the particular input dataset include schema and content of the particular input dataset, types of users who have used the particular input dataset previously, types of problems that users were trying to solve using the particular input dataset, types of data pattern analysis algorithms, data transformations, and source codes previously applied to the particular input dataset, and machine learning models previously trained using the particular input dataset.” are not understood by the examiner. How can the semantics corresponding to 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 - 25 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yang et al (US 2018/0107902).
As to claim 1, Yang et al teaches a computer-implemented method for asset recommendation for a particular input dataset (paragraph [0018]...example methods, systems, and computer programs are directed to adding new features to a network service such as image recognition, image signatures generation, and category prediction performed form an input image), the computer-implemented method comprising:
selecting (paragraph [0126]...signature match component 630 selects publications), by a computer, candidate data analysis assets (paragraph [0108]... each publication of the set of publications) having a corresponding relatedness score (paragraph [0108]...ranking score) associated with the particular input dataset (paragraph [0094]....an input semantic vector corresponding to the input image is accessed) greater than a defined relatedness score threshold value (paragraph [0126]...the signature match component 630 selects publications for inclusion in the set of publications which have a ranking score (e.g., an appearance score) above a specified threshold);
paragraph [0135]... the signature match component 630 assigns a rank), by the computer (paragraph [0059]...plurality of processing units), those candidate data analysis assets having a corresponding relatedness score greater than the defined relatedness score threshold value by score (paragraph [0135]...the signature match component 630 assigns a rank to each publication of the set of publications based on one or more of the first image signature and the second image signature. By assigning ranks to each publication, the signature match component 630 generates a ranked list of publications, where the ranked list includes at least a portion of the set of publications ordered according to the assigned ranks of the publications);
listing (the signature match component 630 generates a ranked list of publications), by the computer, those candidate data analysis assets having a corresponding relatedness score greater than the defined relatedness score threshold value by the ranking from highest to lowest (paragraph [0108]...the signature match component 630 assigns the rank to each publication based on the ranking score (e.g., the Hamming distance calculated for each publication image signature), ordering the publications in ascending order of Hamming distances. In these instances, a publication having a smaller Hamming distance is placed higher in the ranked list of publications (e.g., an ordered list) than a publication having a larger Hamming distance);
inserting (paragraph [0082]...image interpretation component 620), by the computer, a justification for each candidate data analysis asset in the ranked list of candidate data analysis assets (paragraph [0087]...the image interpretation component 620 determines a category set for the object of interest. In some embodiments, the image interpretation component 620 comprises one or more machine learning processes to perform image analysis on the at least one image and the object of interest, or portion thereof, depicted within the at least one image); and
outputting (paragraph [0110]...the interface component 650), by the computer, the ranked list of candidate data analysis assets along with each respective justification on a display device (paragraph [0110]...the interface component 650 causes presentation of the at least one image 810 received at operation 710 and the ranked list of publications 820. The ranked list of publications are presented within a selectable user interface element comprising a. title of the publication (e.g., publication identification) and a representative image for the publication (e.g., the image associated with the image signature used to match and rank the publication). Selection of the user interface element for a publication within the ranked list may cause presentation of the full publication, comprising the publication identification, one or more images, and additional detail for the publication).

As to claim 2, Yang et al teaches the computer-implemented method further comprising: calculating, by the computer, a relatedness score (paragraph [0108]...ranking score) between the particular input dataset (paragraph [0094]....an input semantic vector corresponding to the input image is accessed) and a plurality of candidate data analysis assets (paragraph [0108]... each publication of the set of publications) stored (paragraph [00303]...one or more database servers 226 that facilitate access to one or more information storage repositories or databases 226) on the computer based on semantics (paragraph [0093]...the image interpretation component 620 determines closest matches between an input semantic vector and an iconic semantic vector for the iconic image) corresponding to the particular input dataset and semantics corresponding to each candidate data analysis asset of the plurality of candidate data analysis assets (paragraph [0108]...the signature match component 630 assigns the rank to each publication based on the ranking score (e.g., the Hamming distance calculated for each publication image signature), ordering the publications in ascending order of Hamming distances. In these instances, a publication having a smaller Hamming distance is placed higher in the ranked list of publications (e.g., an ordered list) than a publication having a larger Hamming distance).

As to claim 3, Yang et al teaches the computer-implemented method, wherein the relatedness score (paragraph [0108]...ranking score) is a measure of strength (paragraph [0108]... signature matching component 630 determines the Hamming distance between the image signature of the at least one image and each publication image signature, the signature matching component 630 uses the calculated Hamming distance of each publication image signature as a ranking score. The signature match component 630 assigns the rank to each publication based on the ranking score (e.g., the Hamming distance calculated for each publication image signature), ordering the publications in ascending order of Hamming distances. In these instances, a publication having a smaller Hamming distance is placed higher in the ranked list of publications (e.g., an ordered list) than a publication having a larger Hamming distance.) of relationship between a particular candidate data analysis asset (paragraph [0108]... each publication of the set of publications) and the particular input dataset (paragraph [0094]....an input semantic vector corresponding to the input image is accessed).

As to claim 4, Yang et al teaches the computer-implemented method, wherein the plurality of candidate data analysis assets (paragraph [0108]... each publication of the set of publications) includes machine learning models and source codes (paragraph [0099]...the  source machine-learned model encodes the source sequence into a continuous vector representation. The target machine-learned model encodes the target sequence into a continuous vector representation. In an example embodiment, the vectors each have approximately 100 dimensions).

As to claim 5, Yang et al teaches the computer-implemented method, wherein the semantics (paragraph [0093]...the image interpretation component 620 determines closest matches between an input semantic vector and an iconic semantic vector for the iconic image) corresponding to the particular input dataset include schema (paragraph [0119]...the aspect ranking component 640 the aspect ranking score and the appearance score according to a weighting scheme to generate a combined score) and content of the particular input dataset (paragraph [0023]...processing user input to detect an intent of the user associated with the user input, and determining that the intent of the user corresponds to the user activity), types of users who have used the particular input dataset previously (paragraph [0068]...the context manager 518 comprises two parts: long term history and short term memory), types of problems that users were trying to solve using the particular input dataset, types of data pattern analysis algorithms (paragraph [0074]...machine-learning algorithms may be used for matching, relevance, and final re-ranking by the AIF 144 services), data transformations, and source codes previously applied to the particular input dataset (paragraph [0099]...the  source machine-learned model encodes the source sequence into a continuous vector representation. The target machine-learned model encodes the target sequence into a continuous vector representation. In an example embodiment, the vectors each have approximately 100 dimensions), and machine learning models previously trained using the particular input dataset (paragraph [0070]...measure and improve AI quality over time, in some example embodiments, the artificial intelligence framework 144 is trained using sample queries (e.g., a development set) and tested on a different set of queries (e.g., an [0001] evaluation set), both sets to be developed by human curation or from use data).

As to claim 6, Yang et al teaches the computer-implemented method, wherein the semantics (paragraph [0093]...the image interpretation component 620 determines closest matches between an input semantic vector and an iconic semantic vector for the iconic image) corresponding to each candidate data analysis asset include domain, schema (paragraph [0119]...the aspect ranking component 640 the aspect ranking score and the appearance score according to a weighting scheme to generate a combined score), and content of data used to train each particular candidate data analysis asset (paragraph [0023]...processing user input to detect an intent of the user associated with the user input, and determining that the intent of the user corresponds to the user activity).

As to claim 7, Yang et al teaches the computer-implemented method, further comprising:
selecting (paragraph [0075]...to pick the top candidate products), by the computer, a highest-ranking candidate data analysis asset (paragraph [0108]... each publication of the set of publications) in the ranked list of candidate analysis assets; and
applying, by the computer, the highest-ranking candidate data analysis asset to the particular input dataset to classify the particular input dataset for performing a task using the particular input dataset (paragraph [0108]...the signature match component 630 generates a ranked list of publications using the ranks assigned to each publication. The ranked list of publications comprising at least a portion of the set of publications. In embodiments where the signature matching component 630 determines the Hamming distance between the image signature of the at least one image and each publication image signature, the signature matching component 630 uses the calculated Hamming distance of each publication image signature as a ranking score).

As to claim 8, Yang et al teaches the computer-implemented method, further comprising: 
determining, by the computer, whether a user input was received to open an existing dataset stored on the computer (paragraph [0110]...the interface component 650 causes presentation of the at least one image 810 received at operation 710 and the ranked list of publications 820); and
responsive to the computer determining that a user input was received to open an existing dataset stored on the computer, retrieving, by the computer, a pre-computed set of semantics (paragraph [0093]...the image interpretation component 620 determines closest matches between an input semantic vector and an iconic semantic vector for the iconic image) corresponding to the existing dataset from a storage device of the computer (paragraph [0120]...the machine learning operations may accesses user interaction data along with historical search and ranking information. The historical search and ranking information comprises images or image signatures used in a plurality of previous searches, the publications identified in the plurality of searches, and the respective rankings of the publications and the metadata descriptors and aspects used to generate the rankings. The user interaction data comprises indications of user selections received upon presentation of the publications to a specified user performing a search. The machine learning algorithm modifies the one or more dynamic weights based on a probability of user interaction given an image type used to search and the appearance scores and aspect ranking scores generated for the publications retrieved by the search)

As to claim 9, Yang et al teaches the computer-implemented method, further comprising:
determining, by the computer, whether a user input was received to upload a new dataset to the computer (paragraph [0084]...the image component 610 receives at least one image depicting at least a portion of an object of interest. In some embodiments, the image component 610 receives the at least one image from a user device associated with a user of the publication system 102 (e.g., the networked system 102). For example, the user device may be an image capture device (e.g., a camera), a mobile computing device (e.g., a laptop, a smartphone, a tablet), a desktop computing device (e.g., a personal computer), or any other suitable user device);
responsive to the computer determining that a user input was received to upload a new dataset to the computer, computing, by the computer, a set of semantics (paragraph [0093]...the image interpretation component 620 determines closest matches between an input semantic vector and an iconic semantic vector for the iconic image) corresponding to the new paragraph [0094]...the user may be posting a new publication with publication images, and rely on the process flow to help provide the category); and
storing, by the computer, the new dataset and the set of semantics corresponding to the new dataset in a storage device of the computer (paragraph [0030]...the application server 140 is, in turn, shown to be coupled to one or more database servers 226 that facilitate access to one or more information storage repositories or databases 226. In an example embodiment, the databases 226 are storage devices that store information to be posted (e.g., publications or listings) to the publication system 242. The databases 226 may also store digital item information in accordance with example embodiments).

As to claim 10, Yang et al teaches the computer-implemented method, further comprising:
performing, by the computer, an analysis of the particular input dataset (paragraph [0018]...example methods, systems, and computer programs are directed to adding new features to a network service such as image recognition, image signatures generation, and category prediction performed form an input image);
understanding, by the computer, semantics (paragraph [0093]...the image interpretation component 620 determines closest matches between an input semantic vector and an iconic semantic vector for the iconic image) corresponding to the particular input dataset based on the analysis (paragraph [0087]...the image interpretation component 620 determines a category set for the object of interest. In some embodiments, the image interpretation component 620 comprises one or more machine learning processes to perform image analysis on the at least one image and the object of interest, or portion thereof, depicted within the at least one image);
utilizing, by the computer, historical usage patterns (paragraph [0089]...a set of pattern recognition components) of the particular input dataset and similar datasets by users to paragraph [0049]...instead of a hardcoded system, the AIF 144 provides a configurable, flexible interface with machine learning capabilities for ongoing improvement. The AIF 144 supports a commerce system that provides value (connecting the user to the things that the user wants), intelligence (knowing and learning from the user and the user behavior to recommend the right items), convenience (offering a plurality of user interfaces), easy of-use, and efficiency (saves the user time and money)); and
displaying (paragraph [0064]...a display of a client device), by the computer, the recommendations for the data analysis assets.

As to claim 11, Yang et al teaches the computer-implemented method, further comprising:
receiving, by the computer, a user selection of a particular data analysis asset in displayed recommendations (paragraph [0110]...the ranked list of publications are presented within a selectable user interface element); and
training, by the computer, the particular data analysis asset using the particular input dataset (paragraph [0095]... the image interpretation component 620, operating as a machine learned model, may be trained using input images. In these instances, a training image is input to a machine learned model. The training image is processed with the machine learned model (e.g., the image interpretation component 620). The training category is output from the machine learned model. The machine learned model is trained by feeding back to the machine learned model whether or not the training category output was correct).

As to claim 12, Yang et al teaches the computer-implemented method, wherein the computer is a data engineering platform located in a cloud environment (paragraph [0141]...a "machine-readable medium" refers to a single storage apparatus or device, as well as "cloud-based" storage systems or storage networks that include multiple storage apparatus or devices).

As to claim 13, Yang et al teaches a computer system for asset recommendation for a particular input dataset (paragraph [0018]...example methods, systems, and computer programs are directed to adding new features to a network service such as image recognition, image signatures generation, and category prediction performed form an input image), the computer system comprising:
a storage device (paragraph [0082]...shared memory) connected to the bus system (paragraph [0082]...the computer vision component 208 is shown as including an image component 610, an image interpretation component 620, a signature match component 630, an aspect rank component 640, and an interface component 650 all configured to communicate with one another (e.g., via a bus), wherein the storage device stores program instructions; and 
a processor (paragraph [0082]...using hardware (e.g., one or more processors of a machine)) connected to the bus system, wherein the processor executes the program instructions to: 
select (paragraph [0126]...signature match component 630 selects publications) candidate data analysis assets (paragraph [0108]... each publication of the set of publications) having a corresponding relatedness score (paragraph [0108]...ranking score) associated with the particular input dataset (paragraph [0094]....an input semantic vector corresponding to the input image is accessed) greater than a defined relatedness score threshold value (paragraph [0126]...the signature match component 630 selects publications for inclusion in the set of publications which have a ranking score (e.g., an appearance score) above a specified threshold);
paragraph [0135]... the signature match component 630 assigns a rank) those candidate data analysis assets having a corresponding relatedness score greater than the defined relatedness score threshold value by score (paragraph [0108]...the signature match component 630 assigns the rank to each publication based on the ranking score (e.g., the Hamming distance calculated for each publication image signature), ordering the publications in ascending order of Hamming distances. In these instances, a publication having a smaller Hamming distance is placed higher in the ranked list of publications (e.g., an ordered list) than a publication having a larger Hamming distance);
 list (the signature match component 630 generates a ranked list of publications) those candidate data analysis assets having a corresponding relatedness score greater than the defined relatedness score threshold value by rank from highest to lowest (paragraph [0108]...the signature match component 630 assigns the rank to each publication based on the ranking score (e.g., the Hamming distance calculated for each publication image signature), ordering the publications in ascending order of Hamming distances. In these instances, a publication having a smaller Hamming distance is placed higher in the ranked list of publications (e.g., an ordered list) than a publication having a larger Hamming distance); 
insert (paragraph [0082]...image interpretation component 620) a justification for each candidate data analysis asset in the ranked list of candidate data analysis assets (paragraph [0087]...the image interpretation component 620 determines a category set for the object of interest. In some embodiments, the image interpretation component 620 comprises one or more machine learning processes to perform image analysis on the at least one image and the object of interest, or portion thereof, depicted within the at least one image); and 
output (paragraph [0110]...the interface component 650) the ranked list of candidate data analysis assets along with each respective justification on a display device (paragraph [0110]...the interface component 650 causes presentation of the at least one image 810 received at operation 710 and the ranked list of publications 820. The ranked list of publications are presented within a selectable user interface element comprising a. title of the publication (e.g., publication identification) and a representative image for the publication (e.g., the image associated with the image signature used to match and rank the publication). Selection of the user interface element for a publication within the ranked list may cause presentation of the full publication, comprising the publication identification, one or more images, and additional detail for the publication).

As to claim 14, Yang et al teaches the computer system, where the processor further executes the program instructions to: 
calculate  a relatedness score (paragraph [0108]...ranking score) between the particular input dataset (paragraph [0094]....an input semantic vector corresponding to the input image is accessed) and a plurality of candidate data analysis assets (paragraph [0108]... each publication of the set of publications) stored (paragraph [00303]...one or more database servers 226 that facilitate access to one or more information storage repositories or databases 226) on the computer based on semantics (paragraph [0093]...the image interpretation component 620 determines closest matches between an input semantic vector and an iconic semantic vector for the iconic image) corresponding to the particular input dataset and semantics corresponding to each candidate data analysis asset of the plurality of candidate data analysis assets (paragraph [0108]...the signature match component 630 assigns the rank to each publication based on the ranking score (e.g., the Hamming distance calculated for each publication image signature), ordering the publications in ascending order of Hamming distances. In these instances, a publication having a smaller Hamming distance is placed higher in the ranked list of publications (e.g., an ordered list) than a publication having a larger Hamming distance)



Claim 15 has similar limitations as claim 1. Therefore, the claim is rejected for the same reasons as above. 

Claim 16 has similar limitations as claim 2. Therefore, the claim is rejected for the same reasons as above. 

Claim 17 has similar limitations as claim 3. Therefore, the claim is rejected for the same reasons as above. 

Claim 18 has similar limitations as claim 4. Therefore, the claim is rejected for the same reasons as above. 

Claim 19 has similar limitations as claim 5. Therefore, the claim is rejected for the same reasons as above. 

Claim 20 has similar limitations as claim 6. Therefore, the claim is rejected for the same reasons as above. 

Claim 21 has similar limitations as claim 7. Therefore, the claim is rejected for the same reasons as above. 



Claim 23 has similar limitations as claim 9. Therefore, the claim is rejected for the same reasons as above. 

Claim 24 has similar limitations as claim 10. Therefore, the claim is rejected for the same reasons as above. 

Claim 25 has similar limitations as claim 11. Therefore, the claim is rejected for the same reasons as above. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON S COLE whose telephone number is (571)270-5075. The examiner can normally be reached Mon - Fri 7:30pm - 5pm EST (Alternate Friday's Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Omar Fernandez can be reached on 571-272-2589. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRANDON S COLE/           Primary Examiner, Art Unit 2128